Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 70-81, 83-92 and 95-106 are pending.  Claims 83-92 and 95-106 are the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Priority
The claims receive the priority date of 04/04/2008 because the non-provisional application number 12/080746 filed on that date is the first priority document to disclose the claimed feedback control controller connected to thermosensors (i.e. thermocouple).

Claim Interpretations
The claims amount to the use of thermosensors (i.e. thermocouples) to detect temperatures on PCR chips.  This is not novel, nor non-obvious.
Claims 83-106 recites steps for feedback control of a PCR chip based on thermosensor data.  This is routinely performed in the art by all PCR chips that include a thermosensor or thermocouple (c.f. US 2004/0053268, paras. 0027 & 0128).  In fact, the claimed generic ramping “algorithm” (no actual algorithm/equations disclosed in the specification) of “first time point is characterized by ramping at or near the maximum c.f. US 2009/0148910, para. 0068 and Fig. 7; US 2005/0064582, paras. 0031, 0116, 0119, 1255 & 0259; Giordano et al., Polymerase chain reaction in polymeric microchips: DNA amplification in less than 240 seconds, Anal Biochem. 2001 Apr 1;291(1):124-32. doi: 10.1006/abio.2000.4974, Fig. 2).  Thus, any PCR chips (e.g. microfluidic devices) with a thermosensor or thermocouple will read on the claims because the claimed generic “algorithm” is inherent to all PCR devices.
The specification discloses the following thermocouples configurations: “A thermocouple mounted within the temperature sensor is embedded in the structure at an analogous position to that of the sample in the sample chamber” (para. 0054); “Alternatively, a thermosensor can be placed directly into the reaction chamber and used to set and maintain sample temperature, eliminating the need for the sensing chamber” (id.); “the temperature of the substrate can be measured by placing a thin thermocouple into a channel on the substrate surface” (para. 0061); or “Block temperature profiles of the above instrument were obtained using a 127 μm diameter type K thermocouple sensor which was attached directly to the block” with “For reaction solution profiles a 127 μm diameter type K thermocouple sensor was placed in the 20 

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 83-92 and 95-106 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	In the independent claims, “said third time point” lacks antecedent basis because it is not clear which point is referred to because the phrase is missing the word “time.”
	Response to Arguments
	The claims still lack antecedent basis for “said third time point” because no first, second or third time points are found in the claims before use of “said third time point.”

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 83-87 and 89-92 and 95-106 are rejected under 35 U.S.C. § 103(a) as being unpatentable over KARLSEN (US 2004/0053268) in view of KORAMPALLY (US 2009/0148910), WITTWER (US 2005/0064582), Giordano et al., Polymerase chain reaction in polymeric microchips: DNA amplification in less than 240 seconds, Anal Biochem. 2001 Apr 1;291(1):124-32. doi: 10.1006/abio.2000.4974, JOVANOVICH (US 6,423,536), Roper et al., Infrared temperature control system for a completely noncontact polymerase chain reaction in microfluidic chips, Anal Chem. 2007 Feb 15;79(4):1294-300. doi: 10.1021/ac0613277, Agrawal (DESIGN AND CHARACTERIZATION OF CONVECTIVE THERMAL CYCLERS FOR HIGH-SPEED DNA ANALYSIS, Dissertation, Texas A&M University, 12/2006) and Lewis (Thermal cycling design alternatives for the polymerase chain reaction, Dissertation, University of Maryland, College Park, ProQuest Dissertations Publishing, 9/2005. 1431391).
	A skilled artisan at the time of the invention would have found the claimed invention prima facie obvious because constitutes the combination of familiar ramping technique with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success. 
	As to claims 83-87, 100, 101 and 104, KARLSEN teaches thermocouple-based feedback control of PCR chips using the claimed controller, heat/cooler and power.  KARLSEN teaches a PCR chip with controller connected to heater, thermocouple and sensor, the controller programmed to perform feedback control of PCR chip temperatures:
Preferably, one or more temperature controllers are provided to enable the first process step to be carried out at a first temperature, and to 
Preferably, means are provided for heating the contents of the first chamber to a temperature of from 60 to 70° C., more preferably from 63 to 67° C., still more preferably=65° C. Preferably, means are provided for heating the contents of the second chamber to a temperature of up to 41.5° C., more preferably=41° C.
Preferably, the first temperature controller comprises a first temperature sensor positioned adjacent to the first reaction chamber and the second temperature controller comprises a second temperature sensor positioned adjacent to the second reaction chamber.
Preferably, the first temperature controller comprises a first controllable electric heat source (for example an electrical resistor element) positioned adjacent to the first reaction chamber and the second temperature controller comprises a second controllable electric heat source (for example an electrical resistor element) positioned adjacent to the second reaction chamber.
The system may thus preferably include integrated electrical heaters and temperature control.
Peltier element(s) and/or thermocouple(s) may be used to maintain the sample at the desired temperature in the first and/or second chambers, preferably to within ±0.5° C. In particular, thermocouples may be used to measure the temperature of the first and second chambers, wherein the thermocouples are linked by one or more feedback circuits to Peltier elements for heating the sample to the desired temperature in the first and second chambers.
[ . . . ]
The temperature control of the blocks was done externally in the sample holder. Two aluminium blocks were sited on top of Peltier elements. In each block a thermocouple was provided for measuring the temperature of the block with a feedback circuit to the Peltier elements. Both the thermocouple and the sample were attached with thermal grease to maximize the temperature accuracy and stability of the system. Temperature specifications were 41 and 65° C.±0.5° C. The temperature system incorporated digital PID controllers for regulating the temperature. The thermocouples were calibrated by two different methods: (i) a 

(paras. 0022-27 & 0128).
	Further as to claims 83-87, 94-95, 100, 101 and 104, WITTWER teaches “a thermocouple placed in the chamber just inside of the Sample rotational path, supplies temperature feedback to the controller” (para. 0106) and “[t]wo additional thermocouples read by a digital thermometer (Physitemp Instruments, Inc. Clifton, N.J.) were used to monitor Peltier module performance” in which “[o]ne was placed on the lower heat sink and the other within the coolant-bath on the upper heat Sink” and “[b]oth thermocouples were Secured to the respective heat Sinks with thermal epoxy (Melcor Corp. part # TCE-001)” (para. 0114). 
	Further as to claims 83-87, 94-95, 100, 101 and 104, KORAMPALLY teaches “[a]
thermocouple may be incorporated into device 100 for monitoring the temperature” (para. 0036) and external, integrated or in-chamber k-type thermocouple (paras. 0048-50).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Giordano teaches thermocouple in chamber (Abstract and Fig. 1).
	Further as to claims 83-87, 94-95, 100, 101 and 104 JOVANOVICH teaches thermocouple 116, 260 in sensing chamber (Figs. 6-7).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Lewis teaches thermocouple on thermoelectric cooler, in PCR chamber, in separate chamber and/or in PCR block (pgs. 10, 12, 18, 20, 29, 32-34, 59, 111 & 140-43).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Roper teaches dummy chambers for thermocouple (pg. 1295, col. 1).

	The above prior art does not explicitly teach wherein said first time point is characterized by ramping at or near the maximum rate of the TCE to a first sub-step sample temperature; said second time point is characterized by a reduction in power to the TCE to prevent overshoot of said at least one target temperature; and said third point is characterized by a moderation of power to maintain the solution temperature at a desired target temperature.
	However, the prior art also demonstrates that a skilled artisan would have been motivated to apply this conventional ramping technique with a reasonable expectation of success.  For example, Agrawal states that “the use of thermoelectric heaters is advantageous because of the ability to achieve high ramping rates that help minimize the initial transient period required for the system to reach steady-state PCR temperature conditions” (pg. 69).    Lewis explains that “[t]he reason that the heat flux increases and then decreases, even though the TEC was operating at full power is because as the temperature difference between top and bottom increases, the heating flux decreases as the above analysis shows. The initial ramp of the heating flux may be attributed to transient operation of the device while decreases of the heat flux after the first five seconds may be attributed to the fact that the input power to the device was reduced by the control system” (pg. 22).  Lewis also explains that the initial phase of ramping is fast (i.e. full power), the next phase slows the ramping (i.e. lower power), then the power is held constant to hold the temperature (pgs. 18-25 and Figs. 2.10-2.15).  This can also been seen in the temperature versus time plots throughout the see KORAMPALLY, paras. 0034, 0067-69; Giordano, pgs. 126-27).  In other words, it was conventional in the art to perform ramping as claimed.
	As to claims 88, 102 and 105, WITTWER (for example) teaches thermocouple in reaction chamber, which is less than 200uM.
	As to claims 90-91 and 97, KARLSEN (for example), teaches COC plastic chips (para. 0038), which were common in the art.
	As to claims 92-93, Lewis and Giordano teach 10-50°C/s (pg. 127; pgs. 82-84), which fast ramping speeds were common in the art.
	As to claims 96, KORAMPALLY teaches the heaters 105 are formed in order to maintain a temperature differential of ± 1°C or less throughout the amplification device (paras. 0043-45).  This was common in the art.
	As to claim 98-99, Giordano (for example) teaches 1.7ul chamber volume (pg. 127, col. 1), which low volumes were common in the art.
In summary, a skilled artisan at the time of the invention would have found the claimed invention prima facie obvious because constitutes the combination of familiar ramping technique with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success.

Claim 88 is rejected under 35 U.S.C. § 103(a) as being unpatentable over KARLSEN (US 2004/0053268) in view of KORAMPALLY (US 2009/0148910), WITTWER (US 2005/0064582), Giordano et al., Polymerase chain reaction in polymeric microchips: DNA amplification in less than 240 seconds, Anal Biochem. 2001 Apr 1;291(1):124-32. doi: 10.1006/abio.2000.4974, JOVANOVICH (US 6,423,536), Roper et al., Infrared temperature control system for a completely noncontact polymerase chain reaction in microfluidic chips, Anal Chem. 2007 Feb 15;79(4):1294-300. doi: 10.1021/ac0613277, Agrawal (DESIGN AND CHARACTERIZATION OF CONVECTIVE THERMAL CYCLERS FOR HIGH-SPEED DNA ANALYSIS, Dissertation, Texas A&M University, 12/2006) and Lewis (Thermal cycling design alternatives for the polymerase chain reaction, Dissertation, University of Maryland, College Park, ProQuest Dissertations Publishing, 2005. 1431391), in further view of Sosnowski (A Chip-Based Genetic Detector for Rapid Identification of Individuals, NATIONAL INSTITUTE OF JUSTICE CONTINUATION AWARDS, 101 pages, 04/2006).
	A skilled artisan at the time of the invention would have found the claimed invention prima facie obvious because constitutes the combination of familiar multiplexing with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success. 
	As to claim 83, the prior art teaches thermocouple-based feedback control of PCR chips using the claimed controller, heat/cooler and power supply as explained above.
	KARLSEN does not explicitly teach at least 5-plexing PCR.

In summary, a skilled artisan at the time of the invention would have found the claimed invention prima facie obvious because constitutes the combination of familiar multiplexing with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success.
	Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/26/2021 because Applicants attack the references individually when the Office cited the references to demonstrate that the prior art as a whole shows that the claimed techniques are routine; thus, combining them to achieve routine results is obvious.  Applicants argue that “the Office action dismisses the importance of [three time point mapping where the first time point is characterized by ramping at or near the maximum rate of the TCE, the second time point is characterized by a reduction in power to the TCE to prevent overshoot and the third time point is characterized by a moderation of power to maintain the solution at a desired target temperature] and does not provide a 
Applicants argue that “The cited references all teach conventional temperature measurement and control strategies which lead to poorer tracking and control of the temperature of the solution contained within the reaction chambers due to thermal lag and hysteresis effects. It would take an undue amount of experimentation, with no expectation of success to modify the existing references to achieve the claimed invention.”  Applicants fail to meet their burden to overcome the presumption that the prior art is enabled.  Furthermore, Applicants fail to explain how the claimed generic method is different from the prior art, instead relying on supposed different results.  However, the same steps as claimed would yield the same results as argued because the steps cannot be divorced from results that flow from them.  Thus, this argument is not convincing.
Applicants argue that “None of the cited references teach multiplexed amplification.”  This is wrong.  The Office produced numerous references that teach multiplexing at page 11.  Thus, this arguments is not convincing.
Applicants argue that “while some of the cited references mention the desirability of rapid thermal cycling, none of them teach or suggest how to achieve a thermal cycling system capable of the superior results of the claimed invention.”  First, Applicants never attempt to provide “superior results” compared to any prior art (i.e. unexpected results), much less evidence/data to support this conclusion.  Second, the cited references in fact teach how to achieve fast PCR results using fast ramping 
In sum, the combination of prior art references as a whole demonstrates that a skilled artisan reading the prior art for all that it teaches would have found combining routine PCR cycling techniques as claimed obvious.

Claim Rejection - Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 83-92 and 95-106 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims 1-3 of US 8,425,861, in view of KARLSEN (US 2004/0053268) in view of KORAMPALLY (US 2009/0148910), WITTWER (US 2005/0064582), Giordano et al., Polymerase chain reaction in polymeric microchips: DNA amplification in less than 240 seconds, Anal Biochem. 2001 Apr 1;291(1):124-32. doi: 10.1006/abio.2000.4974, JOVANOVICH (US 6,423,536), Roper et al., Infrared temperature control system for a completely noncontact polymerase chain reaction in microfluidic chips, Anal Chem. 2007 Feb 15;79(4):1294-300. doi: 10.1021/ac0613277, Agrawal (DESIGN AND CHARACTERIZATION OF CONVECTIVE THERMAL CYCLERS FOR HIGH-SPEED DNA ANALYSIS, Dissertation, Texas A&M University, 12/2006) and Lewis (Thermal cycling design alternatives for the polymerase chain reaction, Dissertation, University of Maryland, College Park, ProQuest Dissertations Publishing, 2005. 1431391).
	A skilled artisan at the time of the invention would have found the instant claimed invention prima facie obvious over the conflicting claims because it constitutes the combination of familiar ramping technique with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a 
	As to claims 83-106, the conflicting claims teach the same method and controller system, but do not explicitly teach the instant claimed ramping technique.  The conflicting claims do not explicitly teach wherein said first time point is characterized by ramping at or near the maximum rate of the TCE to a first sub-step sample temperature; said second time point is characterized by a reduction in power to the TCE to prevent overshoot of said at least one target temperature; and said third point is characterized by a moderation of power to maintain the solution temperature at a desired target temperature.
	KARLSEN teaches thermocouple-based feedback control of PCR chips using the claimed controller, heat/cooler and power.  KARLSEN teaches a PCR chip with controller connected to heater, thermocouple and sensor, the controller programmed to perform feedback control of PCR chip temperatures:
Preferably, one or more temperature controllers are provided to enable the first process step to be carried out at a first temperature, and to enable the second process step to be carried out at a second temperature that is lower than the first temperature. For example, separate first and second temperature controllers may be used to control the temperatures of the first and second process steps. Various nucleic acid amplification processes, such as NASBA processes, which require higher temperatures for an earlier process step, which would denature reagents used in a later process steps, may in this way be conveniently and easily carried out in a microfabricated reaction chamber system or device.
Preferably, means are provided for heating the contents of the first chamber to a temperature of from 60 to 70° C., more preferably from 63 to 67° C., still more preferably=65° C. Preferably, means are provided for heating the contents of the second chamber to a temperature of up to 41.5° C., more preferably=41° C.
Preferably, the first temperature controller comprises a first temperature sensor positioned adjacent to the first reaction chamber and the second temperature controller comprises a second temperature sensor positioned adjacent to the second reaction chamber.

The system may thus preferably include integrated electrical heaters and temperature control.
Peltier element(s) and/or thermocouple(s) may be used to maintain the sample at the desired temperature in the first and/or second chambers, preferably to within ±0.5° C. In particular, thermocouples may be used to measure the temperature of the first and second chambers, wherein the thermocouples are linked by one or more feedback circuits to Peltier elements for heating the sample to the desired temperature in the first and second chambers.
[ . . . ]
The temperature control of the blocks was done externally in the sample holder. Two aluminium blocks were sited on top of Peltier elements. In each block a thermocouple was provided for measuring the temperature of the block with a feedback circuit to the Peltier elements. Both the thermocouple and the sample were attached with thermal grease to maximize the temperature accuracy and stability of the system. Temperature specifications were 41 and 65° C.±0.5° C. The temperature system incorporated digital PID controllers for regulating the temperature. The thermocouples were calibrated by two different methods: (i) a commercial FLUKE temperature calibration apparatus with thermocouples; and (ii) platinum resistance sensors.

(paras. 0022-27 & 0128).
	Further as to claims 83-87, 94-95, 100, 101 and 104, WITTWER teaches “a thermocouple placed in the chamber just inside of the Sample rotational path, supplies temperature feedback to the controller” (para. 0106) and “[t]wo additional thermocouples read by a digital thermometer (Physitemp Instruments, Inc. Clifton, N.J.) were used to monitor Peltier module performance” in which “[o]ne was placed on the lower heat sink and the other within the coolant-bath on the upper heat Sink” and “[b]oth 
	Further as to claims 83-87, 94-95, 100, 101 and 104, KORAMPALLY teaches “[a]
thermocouple may be incorporated into device 100 for monitoring the temperature” (para. 0036) and external, integrated or in-chamber k-type thermocouple (paras. 0048-50).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Giordano teaches thermocouple in chamber (Abstract and Fig. 1).
	Further as to claims 83-87, 94-95, 100, 101 and 104 JOVANOVICH teaches thermocouple 116, 260 in sensing chamber (Figs. 6-7).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Lewis teaches thermocouple on thermoelectric cooler, in PCR chamber, in separate chamber and/or in PCR block (pgs. 10, 12, 18, 20, 29, 32-34, 59, 111 & 140-43).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Roper teaches dummy chambers for thermocouple (pg. 1295, col. 1).
	In other words, the prior art conclusively demonstrates that thermocouple configurations as claimed were conventional in the art at the time of the invention.
	The prior art also demonstrates that a skilled artisan would have been motivated to apply this conventional ramping technique with a reasonable expectation of success.  For example, Agrawal states that “the use of thermoelectric heaters is advantageous because of the ability to achieve high ramping rates that help minimize the initial transient period required for the system to reach steady-state PCR temperature conditions” (pg. 69).    Lewis explains that “[t]he reason that the heat flux increases and see KORAMPALLY, paras. 0034, 0067-69; Giordano, pgs. 126-27).  In other words, it was conventional in the art to perform ramping as claimed.
	As to claims 88, 102 and 105, WITTWER (for example) teaches thermocouple in reaction chamber, which is less than 200uM.
	As to claims 90-91 and 97, KARLSEN (for example), teaches COC plastic chips (para. 0038), which were common in the art.
	As to claims 92-93, Lewis and Giordano teach 10-50°C/s (pg. 127; pgs. 82-84), which fast ramping speeds were common in the art.
	As to claims 96, KORAMPALLY teaches the heaters 105 are formed in order to maintain a temperature differential of ± 1°C or less throughout the amplification device (paras. 0043-45).  This was common in the art.

In summary, a skilled artisan at the time of the invention would have found the instant claimed invention prima facie obvious because constitutes the combination of familiar ramping technique with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success.

Instant claim 83-92 and 95-106 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims 1-28 of US 9,494,519 in view of KARLSEN (US 2004/0053268) in view of KORAMPALLY (US 2009/0148910), WITTWER (US 2005/0064582), Giordano et al., Polymerase chain reaction in polymeric microchips: DNA amplification in less than 240 seconds, Anal Biochem. 2001 Apr 1;291(1):124-32. doi: 10.1006/abio.2000.4974, JOVANOVICH (US 6,423,536), Roper et al., Infrared temperature control system for a completely noncontact polymerase chain reaction in microfluidic chips, Anal Chem. 2007 Feb 15;79(4):1294-300. doi: 10.1021/ac0613277, Agrawal (DESIGN AND CHARACTERIZATION OF CONVECTIVE THERMAL CYCLERS FOR HIGH-SPEED DNA ANALYSIS, Dissertation, Texas A&M University, 12/2006) and Lewis (Thermal cycling design alternatives for the polymerase chain reaction, Dissertation, University of Maryland, College Park, ProQuest Dissertations Publishing, 2005. 1431391).
	A skilled artisan at the time of the invention would have found the instant claimed prima facie obvious over the conflicting claims because it constitutes the combination of familiar ramping technique with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success. 
	As to claims 83-106, the conflicting claims teach the same method and controller system, but do not explicitly teach the instant claimed ramping technique.  The conflicting claims do not explicitly teach wherein said first time point is characterized by ramping at or near the maximum rate of the TCE to a first sub-step sample temperature; said second time point is characterized by a reduction in power to the TCE to prevent overshoot of said at least one target temperature; and said third point is characterized by a moderation of power to maintain the solution temperature at a desired target temperature.
	KARLSEN teaches thermocouple-based feedback control of PCR chips using the claimed controller, heat/cooler and power.  KARLSEN teaches a PCR chip with controller connected to heater, thermocouple and sensor, the controller programmed to perform feedback control of PCR chip temperatures:
Preferably, one or more temperature controllers are provided to enable the first process step to be carried out at a first temperature, and to enable the second process step to be carried out at a second temperature that is lower than the first temperature. For example, separate first and second temperature controllers may be used to control the temperatures of the first and second process steps. Various nucleic acid amplification processes, such as NASBA processes, which require higher temperatures for an earlier process step, which would denature reagents used in a later process steps, may in this way be conveniently and easily carried out in a microfabricated reaction chamber system or device.
Preferably, means are provided for heating the contents of the first chamber to a temperature of from 60 to 70° C., more preferably from 63 to 67° C., still more preferably=65° C. Preferably, means are provided for 
Preferably, the first temperature controller comprises a first temperature sensor positioned adjacent to the first reaction chamber and the second temperature controller comprises a second temperature sensor positioned adjacent to the second reaction chamber.
Preferably, the first temperature controller comprises a first controllable electric heat source (for example an electrical resistor element) positioned adjacent to the first reaction chamber and the second temperature controller comprises a second controllable electric heat source (for example an electrical resistor element) positioned adjacent to the second reaction chamber.
The system may thus preferably include integrated electrical heaters and temperature control.
Peltier element(s) and/or thermocouple(s) may be used to maintain the sample at the desired temperature in the first and/or second chambers, preferably to within ±0.5° C. In particular, thermocouples may be used to measure the temperature of the first and second chambers, wherein the thermocouples are linked by one or more feedback circuits to Peltier elements for heating the sample to the desired temperature in the first and second chambers.
[ . . . ]
The temperature control of the blocks was done externally in the sample holder. Two aluminium blocks were sited on top of Peltier elements. In each block a thermocouple was provided for measuring the temperature of the block with a feedback circuit to the Peltier elements. Both the thermocouple and the sample were attached with thermal grease to maximize the temperature accuracy and stability of the system. Temperature specifications were 41 and 65° C.±0.5° C. The temperature system incorporated digital PID controllers for regulating the temperature. The thermocouples were calibrated by two different methods: (i) a commercial FLUKE temperature calibration apparatus with thermocouples; and (ii) platinum resistance sensors.

(paras. 0022-27 & 0128).
	Further as to claims 83-87, 94-95, 100, 101 and 104, WITTWER teaches “a thermocouple placed in the chamber just inside of the Sample rotational path, supplies temperature feedback to the controller” (para. 0106) and “[t]wo additional thermocouples read by a digital thermometer (Physitemp Instruments, Inc. Clifton, N.J.) 
	Further as to claims 83-87, 94-95, 100, 101 and 104, KORAMPALLY teaches “[a]
thermocouple may be incorporated into device 100 for monitoring the temperature” (para. 0036) and external, integrated or in-chamber k-type thermocouple (paras. 0048-50).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Giordano teaches thermocouple in chamber (Abstract and Fig. 1).
	Further as to claims 83-87, 94-95, 100, 101 and 104 JOVANOVICH teaches thermocouple 116, 260 in sensing chamber (Figs. 6-7).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Lewis teaches thermocouple on thermoelectric cooler, in PCR chamber, in separate chamber and/or in PCR block (pgs. 10, 12, 18, 20, 29, 32-34, 59, 111 & 140-43).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Roper teaches dummy chambers for thermocouple (pg. 1295, col. 1).
	In other words, the prior art conclusively demonstrates that thermocouple configurations as claimed were conventional in the art at the time of the invention.
	The prior art also demonstrates that a skilled artisan would have been motivated to apply this conventional ramping technique with a reasonable expectation of success.  For example, Agrawal states that “the use of thermoelectric heaters is advantageous because of the ability to achieve high ramping rates that help minimize the initial see KORAMPALLY, paras. 0034, 0067-69; Giordano, pgs. 126-27).  In other words, it was conventional in the art to perform ramping as claimed.
	As to claims 88, 102 and 105, WITTWER (for example) teaches thermocouple in reaction chamber, which is less than 200uM.
	As to claims 90-91 and 97, KARLSEN (for example), teaches COC plastic chips (para. 0038), which were common in the art.
	As to claims 92-93, Lewis and Giordano teach 10-50°C/s (pg. 127; pgs. 82-84), which fast ramping speeds were common in the art.

	As to claim 98-99, Giordano (for example) teaches 1.7ul chamber volume (pg. 127, col. 1), which low volumes were common in the art.
In summary, a skilled artisan at the time of the invention would have found the instant claimed invention prima facie obvious because constitutes the combination of familiar ramping technique with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success.

Instant claim 83-92 and 95-106 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims 70-82 of US application no. 16/411,908, in view of KARLSEN (US 2004/0053268) in view of KORAMPALLY (US 2009/0148910), WITTWER (US 2005/0064582), Giordano et al., Polymerase chain reaction in polymeric microchips: DNA amplification in less than 240 seconds, Anal Biochem. 2001 Apr 1;291(1):124-32. doi: 10.1006/abio.2000.4974, JOVANOVICH (US 6,423,536), Roper et al., Infrared temperature control system for a completely noncontact polymerase chain reaction in microfluidic chips, Anal Chem. 2007 Feb 15;79(4):1294-300. doi: 10.1021/ac0613277, Agrawal (DESIGN AND CHARACTERIZATION OF CONVECTIVE THERMAL CYCLERS FOR HIGH-SPEED DNA ANALYSIS, Dissertation, Texas A&M University, 12/2006) and Lewis (Thermal cycling design alternatives for the polymerase chain reaction, Dissertation, University of Maryland, College Park, ProQuest Dissertations Publishing, 2005. 1431391).
	A skilled artisan at the time of the invention would have found the instant claimed invention prima facie obvious over the conflicting claims because it constitutes the combination of familiar ramping technique with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success. 
	As to claims 83-106, the conflicting claims teach the same method and controller system, but do not explicitly teach the instant claimed ramping technique.  The conflicting claims do not explicitly teach wherein said first time point is characterized by ramping at or near the maximum rate of the TCE to a first sub-step sample temperature; said second time point is characterized by a reduction in power to the TCE to prevent overshoot of said at least one target temperature; and said third point is characterized by a moderation of power to maintain the solution temperature at a desired target temperature.
	KARLSEN teaches thermocouple-based feedback control of PCR chips using the claimed controller, heat/cooler and power.  KARLSEN teaches a PCR chip with controller connected to heater, thermocouple and sensor, the controller programmed to perform feedback control of PCR chip temperatures:
Preferably, one or more temperature controllers are provided to enable the first process step to be carried out at a first temperature, and to enable the second process step to be carried out at a second temperature that is lower than the first temperature. For example, separate first and second temperature controllers may be used to control the temperatures of the first and second process steps. Various nucleic acid amplification 
Preferably, means are provided for heating the contents of the first chamber to a temperature of from 60 to 70° C., more preferably from 63 to 67° C., still more preferably=65° C. Preferably, means are provided for heating the contents of the second chamber to a temperature of up to 41.5° C., more preferably=41° C.
Preferably, the first temperature controller comprises a first temperature sensor positioned adjacent to the first reaction chamber and the second temperature controller comprises a second temperature sensor positioned adjacent to the second reaction chamber.
Preferably, the first temperature controller comprises a first controllable electric heat source (for example an electrical resistor element) positioned adjacent to the first reaction chamber and the second temperature controller comprises a second controllable electric heat source (for example an electrical resistor element) positioned adjacent to the second reaction chamber.
The system may thus preferably include integrated electrical heaters and temperature control.
Peltier element(s) and/or thermocouple(s) may be used to maintain the sample at the desired temperature in the first and/or second chambers, preferably to within ±0.5° C. In particular, thermocouples may be used to measure the temperature of the first and second chambers, wherein the thermocouples are linked by one or more feedback circuits to Peltier elements for heating the sample to the desired temperature in the first and second chambers.
[ . . . ]
The temperature control of the blocks was done externally in the sample holder. Two aluminium blocks were sited on top of Peltier elements. In each block a thermocouple was provided for measuring the temperature of the block with a feedback circuit to the Peltier elements. Both the thermocouple and the sample were attached with thermal grease to maximize the temperature accuracy and stability of the system. Temperature specifications were 41 and 65° C.±0.5° C. The temperature system incorporated digital PID controllers for regulating the temperature. The thermocouples were calibrated by two different methods: (i) a commercial FLUKE temperature calibration apparatus with thermocouples; and (ii) platinum resistance sensors.

(paras. 0022-27 & 0128).

	Further as to claims 83-87, 94-95, 100, 101 and 104, KORAMPALLY teaches “[a]
thermocouple may be incorporated into device 100 for monitoring the temperature” (para. 0036) and external, integrated or in-chamber k-type thermocouple (paras. 0048-50).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Giordano teaches thermocouple in chamber (Abstract and Fig. 1).
	Further as to claims 83-87, 94-95, 100, 101 and 104 JOVANOVICH teaches thermocouple 116, 260 in sensing chamber (Figs. 6-7).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Lewis teaches thermocouple on thermoelectric cooler, in PCR chamber, in separate chamber and/or in PCR block (pgs. 10, 12, 18, 20, 29, 32-34, 59, 111 & 140-43).
	Further as to claims 83-87, 94-95, 100, 101 and 104 Roper teaches dummy chambers for thermocouple (pg. 1295, col. 1).
	In other words, the prior art conclusively demonstrates that thermocouple configurations as claimed were conventional in the art at the time of the invention.
see KORAMPALLY, paras. 0034, 0067-69; Giordano, pgs. 126-27).  In other words, it was conventional in the art to perform ramping as claimed.
	As to claims 88, 102 and 105, WITTWER (for example) teaches thermocouple in reaction chamber, which is less than 200uM.

	As to claims 92-93, Lewis and Giordano teach 10-50°C/s (pg. 127; pgs. 82-84), which fast ramping speeds were common in the art.
	As to claims 96, KORAMPALLY teaches the heaters 105 are formed in order to maintain a temperature differential of ± 1°C or less throughout the amplification device (paras. 0043-45).  This was common in the art.
	As to claim 98-99, Giordano (for example) teaches 1.7ul chamber volume (pg. 127, col. 1), which low volumes were common in the art.
In summary, a skilled artisan at the time of the invention would have found the instant claimed invention prima facie obvious because constitutes the combination of familiar ramping technique with familiar thermocouple-based PCR chip feedback control to yield more accurate and precise PCR amplification with a reasonable expectation of success.
	Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/26/2021 because Applicants filed a terminal disclaimer against the wrong application number (16/411,906; proper application is 16/411,908), and only “objections or requirements as to form not necessary to further consideration of the claims” may be held in abeyance.  MPEP § 714.02.  Thus, the obvious-type double patenting rejections are maintained.

Prior Art
in reaction chambers, wells, channels, etc.: US 5538871; US 20020012910; US 6423536; US 20030134410; US 20050064582; US 20090148910; Hu et al., Electrokinetically controlled real-time polymerase chain reaction in microchannel using Joule heating effect, Volume 557, Issues 1–2, 31 January 2006, Pages 146-151; Giordano et al, Polymerase chain reaction in polymeric microchips: DNA amplification in less than 240 seconds, Anal Biochem. 2001 Apr 1;291(1):124-32. doi: 10.1006/abio.2000.4974; Pollack et al., Investigation of electrowetting-based microfluidics for real-time PCR applications. In: 7thSeventh International conference on miniaturized chemical and biochemical analysis systems ( lTAS 2003), Lake Tahao; Lee et al., Microchip-based one step DNA extraction and real-time PCR in one chamber for rapid pathogen identification, Lab on a Chip 6(7):886-95, August 2006.  Numerous other references teach similarly.
	The following prior art teaches thermocouples on/around reaction chambers, wells, channels, etc.: US 5587128; US 20030190608; US 20050226779; US 20070099204.  Numerous other references teach similarly.
	The following prior art teaches thermocouples in dummy reaction chambers, wells, channels, etc.: Roper et al., Infrared temperature control system for a completely noncontact polymerase chain reaction in microfluidic chips, Anal Chem. 2007 Feb 15;79(4):1294-300. doi: 10.1021/ac0613277.  Numerous other references teach similarly.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/AARON A PRIEST/           Primary Examiner, Art Unit 1637